303 N.Y. 601 (1951)
In the Matter of John J. Burns, Respondent. Charles P. Sullivan, Appellant; Board of Elections of the City of New York, Respondent.
Court of Appeals of the State of New York.
Argued August 18, 1951.
Decided August 18, 1951
Joseph A. Solovei for appellant.
Denis M. Hurley, Joseph M. Lonergan, Milton Mollen, William E. Clancy, J. Wolfe Chassen, John W. Williams and James McDonald for John J. Burns, respondent.
Concur: CONWAY, DESMOND, DYE and FROESSEL, JJ. Dissenting: LOUGHRAN, Ch. J., LEWIS and FULD, JJ.
Order affirmed, without costs; no opinion.